                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

CORDELL FELIX,

             Petitioner,

v.                                                  Case No.: 2:19-cv-268-FtM-38MRM

UNITED STATES OF AMERICA,

              Respondent.
                                           /

                                 OPINION AND ORDER1

       Respondent, The United States of America, filed a Response in Opposition to

Petitioner’s Motion to Vacate Pursuant to 28 U.S.C. § 2255 on June 20, 2019. (Doc. 7).

Petitioner is not required to file a reply. Rules Governing Section 2254 Cases in the

United States District Courts, R. 5(e). If Petitioner wishes to file a reply, however, he must

do so within thirty (30) days from the date on this Order. After that date, Petitioner’s

Motion (Doc. 1) and Respondent’s Response (Doc. 7) will be taken under advisement by

the Court and an order entered thereon without notice.

       DONE and ORDERED in Fort Myers, Florida this 9th day of July 2019.




SA: FTMP-1
Copies: All Parties of Record


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
